SHIPMAN, District Judge.
In my opinion, under the existing statutes in regard to certificates of division in civil cases, which are contained in sections 650, 652, and 693 of the Revised Statutes, no civil suit, where there is a certificate of division, can be taken to the supreme court, except upon final judgment and by writ of error or appeal. In such ease, those statutory provisions also apply. which provide that the final judgments or decrees of the circuit courts shall not be re-examined in the supreme court, unless the matter in dispute shall exceed $5,000. Section 691 of the Revised Statutes, as amended *863by section 3 of tbe act of February 1C, 1S75 (18 Stat. 316).
It follows, that a certificate of division would not enable the judgment in this case to be reviewed by the supreme court; and the motion for a certificate of division of opinion 's denied.